DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed November 5, 2020. Claims 1, 15, and 19 have been amended. Claims 5-7 and 16-17 are cancelled. Claims 21-25 have been added. Claims 1-4, 8-15, and 18-25 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 5, 2020 have been fully considered.
The rejections under 35 U.S.C. § 112(b) are withdrawn in response to Applicant’s claim amendments. Some of the rejections under 35 U.S.C. § 112(a) are withdrawn in response to Applicant’s claim amendments and/or arguments and others are maintained.
Regarding the remaining portion of the rejection under 35 U.S.C. § 112(a), Applicant cites figures 1, 13, and 26 and paragraphs 72, 74, 76-80, 82, 123, and 126 of the Specification as support for the subject matter in question (pages 17-20 of Applicant’s response); however, most of these paragraphs focus on the human resource embodiment, citing agents as an example of the human resources.  Even though paragraph 123 refers to hardware, it is done so in the context of the computer system used as the platform to implement the invention ("The computer system 2600 may execute, by a processor (e.g., a single or multiple processors) or other hardware processing circuit, the methods, functions and other processes described herein."). In 
	Regarding the rejections under 35 U.S.C. § 103, Applicant submits that the prior art does not teach or suggest “wherein a higher volume of work items in a given classification across available classifications with less number of capable resources is assigned a higher ranking.” (Page 26 of Applicant’s response) Applicant further submits that “Sassin does not teach or suggest that a ranking of a call itself is assigned some type of highest ranking based on a number of capable agents that can handle the call. That is, Sassin does not teach or suggest that a ranking of a call itself is assigned a highest ranking compared to other calls based on whether there is one agent with SKILL C or more than one agent with SKILL C. Instead, at most, Sassin appears to describe assignment of a call according to a certain skill level possessed by a certain agent.” (Pages 26-27 of Applicant’s response) The Examiner points out that the limitation in question, in effect, reserves resources of more unique skills to handle work items that require those more unique skills. When there is at least one pending work item requiring the more unique skills, relative to work items that can be handled by a 
	Applicant further submits that the prior art fails to teach or suggest the following limitations from claim 1:
“prioritize the classified work items by using prioritization rules from a set of specified priority level prioritization rules that is selected from sets of different priority level prioritization rules to determine a sequence of the classified work items based on the attributes associated with the work items and classification of the work items to generate prioritized work items”
	“scheduling, based on the assigned scheduling weights, the determined precedence and the increased or decreased ranking, the classified and prioritized work items by using scheduling rules to determine the times of processing of the classified and prioritized work items based on the attributes associated with the work items”	
	While individual aspects of the limitations are addressed by the prior art references, the Examiner agrees that the aforementioned three limitations (including “wherein a higher volume of work items in a given classification across available classifications with less number of capable resources is assigned a higher ranking” as well as the prioritize and scheduling limitations and details thereof), when considered in 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4, 8-15, and 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the 
Amended independent claims 1, 15, and 19 limit the resources to hardware resources; however, Applicant’s original disclosure focuses on an embodiment in which the resources are human agents (e.g., see figs. 9, 13, 14 and ¶¶ 72, 74, 80 of the Specification) and the disclosed capabilities and ranking are described in regard to attributes of human agents (e.g., see ¶¶ 72, 74, 80 of the Specification).  The only mentions that the resources may include hardware resources are stated as follows.  “According to examples, the resources may include hardware resources.” (Spec: ¶ 39, specifically at p. 9: 4, and ¶ 40, specifically at p. 12: 8-9)  The Specification does not explain how an embodiment employing hardware resources would specifically operate.  For example, the original disclosure does not provide any details or working examples demonstrating how capabilities of hardware resources would be identified or ranked.  Additionally, the original disclosure does not explain how multiple types of resources would be compared to one another (e.g., in terms of capabilities) and ranked.  The dependent claims inherit the rejections of the claims from which they depend.  Applicant’s disclosure does not describe the aforementioned limitations in a way that reasonably conveys that Applicant has full possession of the claimed invention at the time of filing.
The aforementioned combination of features, including evaluation of precedence, capabilities, and ranking, where the resources are or include hardware resources was 
The dependent claims inherit the rejection(s) of the claims from which they depend.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gatti et al. (US 2013/0111488) in view of Adrian et al. (US 2014/0278646) in view of Sassin et al. (US 6,058,435) in view of Robertson et al. (US 8,347,295) in view of Sundaresan et al. (US 2009/0254914).
[Claim 15]	Gatti discloses a method for intelligent scheduling and work item allocation (abstract; ¶ 74), the method comprising: 
ascertaining, by a hardware processor, work items, wherein the work items include attributes (¶¶ 23-25, 35 – Service requests, i.e., work items, are categorized into a type of service request to determine to which pool of workers each service request should be assigned.  Service requests are also associated with a complexity of the task, a priority of the task, skills required to perform the task, etc.; ¶ 74), and

	prioritizing the classified work items (¶¶ 35, 38, 39, Table 1 – A priority may be associated with each of the work items; ¶ 35 – An SLA breach may occur if a task is not completed within a specific time);
scheduling, based on at least one of precedence or distribution, the classified and prioritized work items by 
using scheduling rules to determine times of processing of the classified and prioritized work items based on the attributes associated with the work items (¶¶ 35, 38, 39, Table 1 – A priority may be associated with each of the work items; ¶¶ 41-45, 49-57, 73 – Workers may be assigned and reassigned to perform tasks based on attributes of incoming tasks and a dynamically refined weighted vector that reflects a worker’s qualification to perform a task; Gatti associates a completion time with a task (¶¶ 35, 42, 44, 53, 58, 66)),

determining precedence, based on ranking of the determined capabilities from least capabilities to most capabilities, for the resources that are to process the classified and prioritized work items (¶¶ 41-45, 49-57, 73 – Workers may be assigned and reassigned to perform tasks based on attributes of incoming tasks and a dynamically refined weighted vector that reflects a worker’s qualification to perform a task; ¶ 50 – The ordered list of workers scored for a task may be sorted in ascending or descending order.  By ranking the workers based at least on determined capabilities, the precedence for the resources is determined based on the ranking of capabilities as well),
increasing or decreasing ranking of a resource of the resources based on worker availability (¶¶ 41-45, 49-57, 73 – Workers may be assigned and reassigned to perform tasks based on attributes of incoming tasks and a dynamically refined weighted vector that reflects a worker’s qualification to perform a task; ¶ 50 – The ordered list of workers scored for a task may be sorted in ascending or descending order; ¶ 44 – Worker availability is one factor that may affect if/how a worker is assigned to a task), and
scheduling, based on the determined precedence and the increased or decreased ranking, the classified and prioritized work items by using scheduling rules to 
allocating, based on the at least one of the precedence or the distribution, the classified and prioritized work items by using allocation rules to determine the resources, that are to process the classified and prioritized work items (¶¶ 35, 38, 39, Table 1 – A priority and classification may be associated with each of the work items; ¶¶ 41-45, 49-57, 73 – Workers may be assigned and reassigned to perform tasks based on attributes of incoming tasks and a dynamically refined weighted vector that reflects a worker’s qualification to perform a task).
Gatti does not explicitly disclose that the resources (including the allocated resources) are hardware resources.  Robertson discloses that task performers may be “he/she” (i.e., humans) and can be part of groups that include computer systems (Robertson: col. 2: 24-27, 55-61). Sundaresan also discloses a method of balancing computer resources on a network (Sundaresan: abstract) by assigning task related weight scores (defining relative required processing power and resource requirements) and priority scores (defining a relative urgency of each task) (Sundaresan: ¶¶ 13-15).  
	Based on the nature of Gatti’s tasks as being associated with a priority number and a time period and urgency for expected completion and the integration of the 
Gatti does not explicitly disclose that increasing or decreasing a ranking of a resource of the resources is based on a number of the classified and prioritized work items that are to be processed by the resource compared to other resources, wherein a higher volume of work items in a given classification across available classifications with less number of capable resources is assigned a highest ranking. Sassin discloses: 
A skill preference is a relative weighting of the system management’s desire to have a particular agent handle incoming communications requiring a particular skill or relating to a particular customer. Skill preferences can be 
	The claim limitation in question is interpreted as evaluating various types (classifications) of work items and giving higher priority to resources that can handle the type (classification) of work items that have less resources capable of handling that specific type (classification) of work items. As seen in Sassin, when there is an incoming communication to be assigned and that requires a skill possessed by a more limited number of agents, the agent(s) possessing the more unique skill is/are given higher skill priority in terms of assigning that type (classification) of work items requiring the more unique skill. In Sassin, an agent possessing the unique skill can be assigned an incoming communication requiring less unique skills as well when there is no pending incoming communication requiring the unique skill (e.g., SKILL C). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Gatti such that increasing or decreasing a ranking of a resource of the resources is based on a number of the classified and prioritized work items that are to be processed by the resource compared to other resources, wherein a higher volume of work items in a given classification across available classifications with less number of capable resources is assigned a 
[Claim 18]	Gatti discloses that workers (resources) are assigned to classified and prioritized work items and ranked based on a best match of workers for each worker item (Gatti: ¶¶ 41-45, 49-57, 73) and the work items are scheduled by using scheduling rules to determine the times of processing of the classified and prioritized work items (Gatti: ¶¶ 35, 38, 39, Table 1 – A priority and classification may be associated with each of the work items; ¶¶ 41-45, 49-57, 73 – Workers may be assigned and reassigned to perform tasks based on attributes of incoming tasks and a dynamically refined weighted vector that reflects a worker’s qualification to perform a task; Gatti associates a completion time with a task (¶¶ 35, 42, 44, 53, 58, 66); ¶ 44 – Worker availability is one factor that may affect if/how a worker is assigned to a task).  Gatti does not explicitly disclose details of determining a distribution.  More specifically, Gatti does not fully disclose:
determining the distribution based on 
the determined capabilities of the resources that are to process the classified and prioritized work items; and

Sassin discloses:
A skill preference is a relative weighting of the system management’s desire to have a particular agent handle incoming communications requiring a particular skill or relating to a particular customer. Skill preferences can be used to reserve uniquely qualified agents for handling communications that require particular expertise. As an example, the first agent may possess three skills: SKILL A, SKILL B, and SKILL C. If many other agents have been well trained to handle transactions requiring SKILL A and SKILL B, but only the first agent has SKILL C, the system might place a high preference on SKILL C for the first agent. Thus, only when no transactions are enqueued requesting SKILL C will the first agent handle calls requesting SKILL A or SKILL B. Skill preference may be rated on a scale of 1 to 9, with 9 indicating the greatest preference of system management for the agent to handle incoming communications requiring the skill. (Sassin: col. 8: 66 – col. 9: 14)
	As seen in Sassin, when there is an incoming communication to be assigned and that requires a skill possessed by a more limited number of agents, the agent(s) possessing the more unique skill is/are given higher skill priority in terms of assigning that type (classification) of work items requiring the more unique skill. In Sassin, an agent possessing the unique skill can be assigned an incoming communication requiring less unique skills as well when there is no pending incoming communication requiring the unique skill (e.g., SKILL C). A skill (or skill set) can be indicative of various (including primary and secondary) work item types. Adrian discloses that processing times may also be taken into account when assigning a ticket (Adrian: ¶ 54). The 
determining the distribution based on 
the determined capabilities of the resources that are to process the classified and prioritized work items; and
ranking of a number of the work items for different types of the work items to determine primary and secondary work item types that are to be allocated to the resources that are to process the classified and prioritized work items
in order to more efficiently and effectively utilize resources possessing unique skills for work items specifically requiring those unique skills, as needed, and certain time periods of availability so that such work items are not unduly postponed by assigning the resources with higher skill priorities to work items that may be performed by a wider range of resources. 
[Claim 19]	Gatti discloses a non-transitory computer readable medium having stored thereon machine readable instructions for intelligence scheduling and work item allocation, the machine readable instructions when executed cause a computer system  (abstract; ¶ 74) to: 
ascertain work items, wherein the work items include attributes (¶¶ 23-25, 35 – Service requests, i.e., work items, are categorized into a type of service request to 
classify the work items by using classification rules to map each of the work items to a corresponding type of work item from a plurality of types of work items based on the attributes associated with the work items to generate classified work items (¶¶ 23-25, 35 – Service requests, i.e., work items, are categorized into a type of service request to determine to which pool of workers each service request should be assigned.  Service requests are also associated with a complexity of the task, a priority of the task, skills required to perform the task, etc.; ¶ 74 – The invention may be implemented using hardware and software; therefore, rules governing how classification is to be performed would need to be programmed);
	prioritizing the classified work items (¶¶ 35, 38, 39, Table 1 – A priority may be associated with each of the work items; ¶ 35 – An SLA breach may occur if a task is not completed within a specific time);
at least one of schedule the classified and prioritized work items or allocate the classified and prioritized work items, 
wherein the machine readable instructions to schedule the classified and prioritized work items comprise
using scheduling rules to determine times of processing of the classified and prioritized work items based on the attributes associated with the work items (¶¶ 35, 
determining capabilities of resources that are to process the classified and prioritized work items (¶¶ 41-45, 49-57, 73 – Workers may be assigned and reassigned to perform tasks based on attributes of incoming tasks and a dynamically refined weighted vector that reflects a worker’s qualification to perform a task),
determining precedence, based on ranking of the determined capabilities from least capabilities to most capabilities, for the resources that are to process the classified and prioritized work items (¶¶ 41-45, 49-57, 73 – Workers may be assigned and reassigned to perform tasks based on attributes of incoming tasks and a dynamically refined weighted vector that reflects a worker’s qualification to perform a task; ¶ 50 – The ordered list of workers scored for a task may be sorted in ascending or descending order.  By ranking the workers based at least on determined capabilities, the precedence for the resources is determined based on the ranking of capabilities as well),
increasing or decreasing ranking of a resource of the resources based on worker availability (¶¶ 41-45, 49-57, 73 – Workers may be assigned and reassigned to perform tasks based on attributes of incoming tasks and a dynamically refined weighted vector that reflects a worker’s qualification to perform a task; ¶ 50 – The ordered list of 
scheduling, based on the determined precedence and the increased or decreased ranking, the classified and prioritized work items by using scheduling rules to determine the times of processing of the classified and prioritized work items based on the attributes associated with the work items (¶¶ 35, 38, 39, Table 1 – A priority and classification may be associated with each of the work items; ¶¶ 41-45, 49-57, 73 – Workers may be assigned and reassigned to perform tasks based on attributes of incoming tasks and a dynamically refined weighted vector that reflects a worker’s qualification to perform a task; Gatti associates a completion time with a task (¶¶ 35, 42, 44, 53, 58, 66); ¶ 44 – Worker availability is one factor that may affect if/how a worker is assigned to a task); and
wherein the machine readable instructions to allocate the classified and prioritized work items comprise using allocation rules to determine the resources, that are to process the classified and prioritized work items (¶¶ 35, 38, 39, Table 1 – A priority and classification may be associated with each of the work items; ¶¶ 41-45, 49-57, 73 – Workers may be assigned and reassigned to perform tasks based on attributes of incoming tasks and a dynamically refined weighted vector that reflects a worker’s qualification to perform a task; ¶ 74).
Gatti does not explicitly disclose that the resources (including the allocated resources) are hardware resources.  Robertson discloses that task performers may be 
	Based on the nature of Gatti’s tasks as being associated with a priority number and a time period and urgency for expected completion and the integration of the disclosed invention using hardware and software (¶¶ 25, 35, 44, 38, 39, Table 1 – A priority may be associated with each of the work items; ¶ 35 – An SLA breach may occur if a task is not completed within a specific time; ¶ 74 – The invention may be implemented using hardware and software; therefore, rules governing how classification is to be performed would need to be programmed) and the fact that Gatti associates a completion time with a task (Gatti: ¶¶ 35, 42, 44, 53, 58, 66), there is a highly likely implication that prioritization rules would be used to prioritize the work items in a sequence of work items. However, Gatti does not explicitly disclose that the classified work items are prioritized by using prioritization rules to determine a sequence of the classified work items based on the attributes associated with the work items and classification of the work items to generate prioritized work items, Adrian discloses a ticket assignment system and method in which various ticket prioritization rules (e.g., corresponding to different methods) may be used to assign tickets (Adrian: ¶¶ 40-54). Tickets may be prioritized in the process, including by target date, ticket priority, and other prioritized objectives (Adrian: ¶¶ 41, 46, 54, 59). Priorities attributed to each ticket are examples of weights assigned to the work items based on their attributes. Sundaresan also discloses a method of balancing computer resources on a network (Sundaresan: abstract) by assigning task related weight scores (defining relative 
Gatti does not explicitly disclose that increasing or decreasing a ranking of a resource of the resources is based on a number of the classified and prioritized work items that are to be processed by the resource compared to other resources, wherein a 
A skill preference is a relative weighting of the system management’s desire to have a particular agent handle incoming communications requiring a particular skill or relating to a particular customer. Skill preferences can be used to reserve uniquely qualified agents for handling communications that require particular expertise. As an example, the first agent may possess three skills: SKILL A, SKILL B, and SKILL C. If many other agents have been well trained to handle transactions requiring SKILL A and SKILL B, but only the first agent has SKILL C, the system might place a high preference on SKILL C for the first agent. Thus, only when no transactions are enqueued requesting SKILL C will the first agent handle calls requesting SKILL A or SKILL B. Skill preference may be rated on a scale of 1 to 9, with 9 indicating the greatest preference of system management for the agent to handle incoming communications requiring the skill. (Sassin: col. 8: 66 – col. 9: 14)
	The claim limitation in question is interpreted as evaluating various types (classifications) of work items and giving higher priority to resources that can handle the type (classification) of work items that have less resources capable of handling that specific type (classification) of work items. As seen in Sassin, when there is an incoming communication to be assigned and that requires a skill possessed by a more limited number of agents, the agent(s) possessing the more unique skill is/are given higher skill priority in terms of assigning that type (classification) of work items requiring the more unique skill. In Sassin, an agent possessing the unique skill can be assigned an incoming communication requiring less unique skills as well when there is no pending incoming communication requiring the unique skill (e.g., SKILL C). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Gatti such that increasing or 
Gatti does not explicitly disclose that the work items are classified by
assigning a weight to each of the classified work items, and
generating the classified work items by accounting for a total weight, based on the assigned weight to each of the classified work items, for each of the classified work items.
However, Sundaresan discloses a method of balancing computer resources on a network (Sundaresan: abstract) by assigning task related weight scores (defining relative required processing power and resource requirements) and priority scores (defining a relative urgency of each task) (Sundaresan: ¶¶ 13-15).  Tasks are sorted by priority and weight and assigned to computer resources until a maximum weight and/or a maximum capacity is reached (Sundaresan: ¶¶ 13, 43, 50-55).  This is performed to achieve effective load balancing (Sundaresan: ¶¶ 41-42) and “allows flexibility in assignment through changes in weight based on real-time performance at both the low-
assigning a weight to each of the classified work items, and
generating the classified work items by accounting for a total weight, based on the assigned weight to each of the classified work items, for each of the classified work items
in order to more effectively balance the load (e.g., work, tasks) among available resources (e.g., computer or human resources) (as suggested in Sundaresan: ¶¶ 41-42) and also do so in a manner that “allows flexibility in assignment through changes in 
[Claim 20]	Gatti does not explicitly disclose machine readable instructions that when executed further cause the computer system to:
	allocate the classified and prioritized work items by
receiving a request for retrieval of a next work item,
analyzing the allocation of the classified and prioritized work items by using the allocation rules to determine the resources that are to process the classified and prioritized work items, and
allocating, based on the analysis of the allocation of the classified and prioritized work items, the next work item after a previously allocated work item.
Adrian allows for tickets to be queued and managed from the queue (Adrian: ¶ 101). A ticket may also be manually assigned within an appropriate time window (Adrian: ¶ 51) and tickets may be assigned based on a target date (Adrian: ¶ 41). Sassin also evaluates tasks that are enqueued (Sassin: col. 9: 9-14). As seen in the rejection of the independent claim, Gatti, Adrian, and Sassin cumulatively address the allocation of work items. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Gatti to include machine readable instructions that when executed further cause the computer system to:

receiving a request for retrieval of a next work item,
analyzing the allocation of the classified and prioritized work items by using the allocation rules to determine the resources that are to process the classified and prioritized work items, and
allocating, based on the analysis of the allocation of the classified and prioritized work items, the next work item after a previously allocated work item
in order to continue to efficiently process work items as they are submitted, taking into account a respective priority of work items (including based on a work item priority, due date, etc.) while effectively using resources.
Allowable Subject Matter
Claims 1-4, 8-14, and 21-25 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(a), set forth in this Office action. Reasons for allowance are presented in the Response to Arguments section above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683